Title: From Benjamin Franklin to Deborah Franklin, 4 July 1771
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 4. 1771.
I received your kind Letters of April 24. I hope that very bad Cold you had is gone off without any ill Consequences. I have found by a good deal of Experience, that three or four Doses of Bark taken on the first Symptoms of a Cold, will generally put it by. It was a terrible Accident indeed which happened to poor Mr. Rogers and his Family. If I were to build again, I would contrive my House so as to be incapable of burning, which I think very possible and practicable.
I pray God that your Grandson, in whom you seem to take so much Delight, may be preserv’d as a Comfort to you. By your Accounts (and indeed by all the Accounts I have heard) he must be a charming little Fellow. My Love to him. I send him a small Token of it in a new Hat.
You ask me when I think I shall return? I purpose it firmly after one Winter more here. In answer to your other Questions, Nanny is still with Mrs. Stevenson as a House- and Cook-Maid. She knows not what is become of her Husband. By good Luck she had no Child. Capt. Ourry is abroad, as a travelling Tutor to a Son of Lord Galway. Sir John Peyton we have not seen for some Years. Mrs. Stevenson still has the French Crown you sent him over, as Gloves. Mrs. Clarke went with her Husband, Capt. Clarke in his Ship to Barbadoes, where she remains among his Relations. Mr. and Mrs. Strahan and Family, Mr. and Mrs. West, Mrs. Stevenson, Mr. and Mrs. Hewson, and Sally Franklin, are all well. When I see any of those first named, they enquire of your Welfare, and desire to be remembered to you. Sally presents her Duty.
I send you per Capt. Falconer two plated Canisters and a Sugar Ditto, which I hope will be agreable to you. I brought them lately from Sheffield. You can get a little Chest made for them as well there as it could be done here.
I wrote a few Lines to you yesterday per Packet, and per Capt. Gill, and am as ever, Your affectionate Husband
B Franklin
Mention to me in your next every thing you want and would have me send or bring with me.
 Addressed: To / Mrs Franklin / at / Philadelphia